ORDER
PER CURIAM.
Michael Sutton (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing following his conviction of one count of forcible sodomy, Section 566.060 RSMo 2000,1 one count of felonious restraint, Section 565.120, and two associated counts of armed criminal action, Section *406571.015. Movant alleges the motion court erred in denying his Rule 29.15 motion without an evidentiary hearing because his trial counsel was ineffective for: (1) coercing Movant into testifying, and (2) failing to locate and call a witness to testify.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).

. All further statutory references are to RSMo 2000 unless otherwise noted.